DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 7/26/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 30, the term “monolithic structure” is ambiguous in view of the disclosure.  As disclosed, the claimed magnetic adapter includes at least two separate components, including a magnet and a body holding the magnet.  The term “monolithic” is defined as “consisting of or constituting a single unit.”  Merriam-Webster.com.   It is unclear what would or would not be considered “monolithic” given that applicant’s invention includes multiple components (a magnet and a body holding the magnet).

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 21-33 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 2017/0317447 (“Chen”).  Regarding claim 21, Chen discloses a magnetic adapter 1 for a cable connector (i.e., capable of being used with a connector), the magnetic adapter comprising:
	a main body (10, 20, 30) having an opening (the interior space defined by the main body of the adapter 1, the space occupied by connector 8) for receiving a biasing retention clip of the cable connector;
	a compression surface (any of the inward facing surfaces of magnets 50 are capable of functioning as claimed, labeled CS in annotated figure 2B below) exposed within the opening and configured to compress the biasing retention clip of the cable connector;
at least one locking surface (any of the exposed inward facing surfaces of the portions 10 and 20, such as the portion of surface 20a adjacent plate 110 and the central and cable end portions of plate 110 and the side walls 130, can be used as locking surfaces capable of securing the biasing retention clip as claimed) configured to secure the biasing retention clip in a non-locking position; and
at least one magnet 50 adjacent the opening,
	wherein the magnetic adapter is configured to (i.e., capable of) slide over the cable connector so that the biasing retention clip is positioned within the opening and the compression surface causes the biasing retention clip to move from an expanded locking position where the retention clip is in a fully biased position to the non-locking position where the retention clip is compressed.
Maranto et al. US 8702444 (“Maranto”) discloses a plug (26, see Maranto figure 6b annotated below) that assists in demonstrating how the Chen device is capable of performing the claimed functionality.  Inserting a plug having a general configuration such as taught in Maranto (plug 26) in the Chen adapter 1 (as shown in Chen figures 5A and 5B) would result in the Chen compression surface pressing the Maranto biasing retention clip (labeled BRC below) at the latch compression surface (labeled LCS below) such that the BRC would move from the locking position shown in Maranto figure 6b (fully biased) toward the upper surface of the connector body (direction “A” labeled below) to the compressed (non-locking) position.

    PNG
    media_image1.png
    1631
    1261
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1851
    1432
    media_image2.png
    Greyscale

Per claim 22, the compression surface includes an angled surface.  In particular, the inward facing compression surface of the magnet forms an angle (approximately ninety degrees) relative to the mating end face  of the magnet and the compression surface can be considered as including the mating end facing surface and the inward facing surface of the magnet.
Per claim 23, the adapter is capable of being used such that the compression surface of the magnetic adapter slides over the retention clip of the cable connector.

Per claim 24, the magnetic adapter is configured (i.e., capable of being used such that) so that a tip of the cable connector extends beyond an outermost edge of the magnetic adapter when the magnetic adapter slides over the retention clip of the cable connector (see exposed mating end portion of plug 8).
Per claim 25, the adapter is capable of being used such that  when the cable connector is positioned within the magnetic adapter, at least a portion of the cable connector extends beyond an outer surface of the magnetic adapter (see exposed mating end portion of plug 8).
Per claim 26, the adapter is capable of being used such that when the cable connector is positioned within the magnetic adapter the biasing retention clip of the cable connector extends beyond an outer surface of the magnetic adapter (in particular, the adapter is capable of being used such that the front end of the connector protrudes from the adapter, as taught in Chen, and the clip may be attached at the front end as shown in Maranto).
Per claim 27, the adapter is capable of being used with a connector such that a first width of the opening is smaller than a second width of the cable connector in the expanded locking position (note that the cable connector is not claimed).
Per claim 28, the opening (labeled OP2 below) is a first opening and the magnetic adapter further includes a second opening (labeled OP1 below) that has a second width greater than a first width of the first opening.
Per claim 29, the adapter is capable of being used with a connector such that a locking surface (the interior surface of 20a) engages a rear surface of the retention clip to inhibit movement of the retention clip.
	Per claim 30, the magnetic adapter includes a monolithic structure (main body 10, 20 30), and the at least one magnet is disposed within the main body.
	Per claim 31, the main body of the magnetic adapter is comprised of at least two components (10, 20, 30) that together form the main body of the magnetic adapter.
	Per claim 32, the at least one magnet comprises a first magnet and a second magnets, the first magnet positioned at one end (e.g., the left side) of the magnetic adapter and the second magnet positioned at an opposed end (the right side) of the magnetic adapter.
	Per claim 33, the at least one magnet comprises two magnets positioned on opposed sides of the opening (the left and right sides).
	Per claim 35, the opening inherently further comprises first and second areas corresponding to first and second portions of the main body.  All “areas” of the opening are defined by portions of the main body.
	Per claim 36, the adapter is capable of being used with a connector such that the at least one locking surface inhibits movement of the biasing retention clip away from the main body.  The locking surfaces are inherently capable of blocking any movement of the retention clip.
	Per claim 37, the adapter is capable of being used with a connector such that the at least one locking surface inhibits movement of the biasing retention clip away from the second portion of the main body.  The locking surfaces are inherently capable of blocking any movement of the retention clip.	
Allowable Subject Matter
Claims 34, 38, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833